20-50805-rbk Doc#98 Filed 12/07/20 Entered 12/07/20 15:01:16 Main Document Pg 1 of 4




                       IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE WESTERN DISTRICT OF TEXAS
                                 SAN ANTONIO DIVISION

        IN RE:                                   §      CHAPTER 11
                                                 §
        KRISJENN RANCH, LLC, et al               §      CASE NO. 20-50805-rbk
                                                 §
                                                 §
               DEBTOR                            §      (Jointly Administered)

                          NOTICE OF EXPEDITED HEARING

         PLEASE TAKE NOTICE that an expedited hearing has been set on December 9, 2020, at
  2:00 p.m. on the following expedited motion:

  [DOC. NO. 95] AGREED MOTION TO MODIFY CASH COLLATERAL ORDER

         PLEASE TAKE FURTHER NOTICE that this expedited hearing will be heard via
  TELEPHONE -- NO “IN PERSON” APPEARANCE IS REQUIRED UNTIL AN
  EVIDENTIARY HEARING IS REQUESTED. Parties DO NOT need to email for authority
  to appear by telephone for this matter. The conference call in number is (650) 479-3207,
  access code: 160-686-6761.

  Dated: December 7, 2020

                                          Respectfully submitted,

                                          THE SMEBERG LAW FIRM, PLLC

                                   By:    /s/ Ronald J. Smeberg
                                          RONALD J. SMEBERG
                                          State Bar No. 24033967
                                          SMEBERG LAW FIRM, PLLC
                                          4 Imperial Oaks
                                          San Antonio, TX 78248
                                          210-695-6684 (Tel)
                                          210-598-7357 (Fax)
                                          ron@smeberg.com
                                          ATTORNEY FOR DEBTORS
20-50805-rbk Doc#98 Filed 12/07/20 Entered 12/07/20 15:01:16 Main Document Pg 2 of 4




                                   CERTIFICATE OF SERVICE

           I hereby certify that on December 7, 2020, true and correct copies of the foregoing will be
  forwarded electronically via the Court’s ECF System, or by U.S. first class mail, postage prepaid,
  on, all parties listed on the attached Service List.

                                                       /s/ Ronald J. Smeberg
                                                       RONALD J. SMEBERG


                                           SERVICE LIST

  DEBTOR                              606 E Lufkin Ave,                   309 W 7th St
  KrissJenn Ranch, LLC                Lufkin, Texas 75901                 Fort Worth, TX 76102-
  410 Spyglass Rd                                                         6900
  Mc Queeney, TX 78123-               Nacogdoches County Tax
  3418                                Assessor Collector                  Laura L. Worsham
                                      101 West Main Street                JONES, ALLEN &
  GOVERNMENT                          Nacogdoches, Texas 75961            FUQUAY, LLP
  ENTITIES                                                                8828 Greenville Ave.
                                      Rusk County                         Dallas, Texas 75243
  Office of the UST                   202 N Main St,
  615 E Houston, Room 533             Henderson, Texas 75652              Craig Crockett
  PO Box 1539                                                             CRAIG M. CROCKETT, PC
  San Antonio, TX 78295-              Shelby County, Tax                  5201 Camp Bowie Blvd.
  1539                                Collector                           #200
                                      200 St. Augustine St.               Fort Worth, Texas 76107
  U.S. Attorney                       Center, Texas 75935
  Attn: Bkcy Division                                                     Christopher S. Johns
  601 NW Loop 410, Suite              Tenaha ISD Tax Assessor-            JOHNS &COUNSEL
  600                                 Collector                           PLLC
  San Antonio, Texas 78216            138 College St                      14101 Highway 290 West,
                                      Tenaha, TX 75974-5612               ste 400A
  Internal Revenue Services                                               Austin, Texas 78737
  Special Procedures Branch           Uvalde Tax Assessor
  300 E. 8th St. STOP 5026            Courthouse Plaza, Box 8             Timothy Cleveland
  AUS                                 Uvalde, Texas 78801                 CLEVELAND|TERRAZA
  Austin, TX 78701                                                        S PLLC
                                      NOTICE PARTIES                      4611 Bee Cave Road, ste
  Texas Comptroller of                                                    306B
  Public Account                      METTAUER LAW FIRM                   Austin, Texas 78746
  Attn: Bankruptcy                    c/o April Prince
  P.O. Box 149359                     403 Nacogdoches St Ste 1            Andrew R. Seger
  Austin, TX 78714-9359               Center, TX 75935-3810               KEY TERRELL &
                                                                          SEGER
  Angelina County Tax                 Albert, Neely & Kuhlmann            4825 50th Street, ste A
  Assessor                            1600 Oil & Gas Building             Lubbock, Texas 79414
20-50805-rbk Doc#98 Filed 12/07/20 Entered 12/07/20 15:01:16 Main Document Pg 3 of 4


  SECURED                      Texas Farm Store
  CREIDITORS                   236 E Nopal St
                               Uvalde, TX 78801-5317
  McLeod Oil, LLC
  c/o John W. McLeod, Jr.      Uvalco Supply
  700 N Wildwood Dr            2521 E Main St
  Irving, TX 75061-8832        Uvalde, TX 78801-4940

  UNSECURED                    Longbranch Energy
  CREIDITORS                   c/o DUKE BANISTER
                               RICHMOND
  Bigfoot Energy Services      Po Box 175
  312 W Sabine St              Fulshear, TX 77441-0175
  Carthage, TX 75633-2519
                               DMA Properties, Inc.
  C&W Fuels, Inc.              896 Walnut Street at US
  Po Box 40                    123 BYP
  Hondo, TX 78861-0040         Seneca, SC 29678

  Davis, Cedillo & Mendoza
  755 E Mulberry Ave Ste
  500
  San Antonio, TX 78212-
  3135

  Granstaff Gaedke &
  Edgmon
  5535 Fredericksburg Rd
  Ste 110
  San Antonio, TX 78229-
  3553

  Hopper's Soft Water
  Service
  120 W Frio St
  Uvalde, TX 78801-3602

  Larry Wright
  410 Spyglass Rd
  Mc Queeney, TX 78123-
  3418

  Medina Electric
  2308 18th St.
  Po Box 370
  Hondo, TX 78861-0370

  Medina's Pest Control
  1490 S Homestead Rd
  Uvalde, TX 78801-7625
20-50805-rbk Doc#98 Filed 12/07/20 Entered 12/07/20 15:01:16 Main Document Pg 4 of 4




                                         4
